Citation Nr: 1732905	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  16-35 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for acne vulgaris.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1958 to June 1962.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2014 rating decision, in which the RO, inter alia, denied the Veteran's claims for a rating in excess of 10 percent for acne vulgaris and for service connection for depression.  In August 2015, the Veteran filed a notice of disagreement (NOD) with these denials.  The RO issued a statement of the case (SOC) as to the acne vulgaris claim, only, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2016.  

In September 2016, the RO granted the Veteran's claim for service connection for major depressive disorder (previously characterized as depression).  Hence, this matter is no longer in appellate status.

In June 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the claims file.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

Also, this appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

In connection with the Veteran's increased rating claim, he was afforded VA skin examinations in May 2014 and May 2016.  During those examinations, the Veteran indicated that he experienced frequent flare-ups of his service-connected skin disability.  In addition, during the June 2017 Board hearing, the Veteran indicated that he especially experienced exacerbation or flare-ups of his skin disability when the weather was hot, to include during the summer months.  Moreover, during the hearing, the Veteran's representative indicated that the Veteran had never been examined during a period of exacerbation or flare-ups of his skin disability, and as such, no examiner had been able to evaluate the true extent of severity of his skin disability.  

Notably, if a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA may be required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  In Ardison, the United States Court of Appeals for Veterans Claims (Court) found that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability."  Id.  In the present case, the May 2014 and May 2016 VA examinations were apparently conducted during a period of remission of the Veteran's service-connected skin disability.  The Veteran has specifically indicated that he experiences exacerbation or flare-ups of the disability when the weather is hot, to include during the summer months.  Given this information and the fact that the prior examinations were conducted during the spring, the Board finds that a new examination to obtain more contemporaneous medical findings is needed to attempt to more accurately assess the current severity of the Veteran's service-connected acne vulgaris during a period of exacerbation or flare-ups.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Ardison, 6 Vet. App. at 407.

Hence, the AOJ should arrange for the Veteran to undergo a VA skin examination by an appropriate medical professional-preferably, during the summer months.  The Veteran is hereby notified that failure to report to the scheduled examination without good cause, may well result in denial of his increased rating claim.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in West Los Angeles, California, and that records from those facilities dated through May 2016 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the West Los Angeles VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since May 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  The AOJ's adjudication of the claim should include consideration of whether " staged rating" of the Veteran's skin disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the West Los Angeles VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since May 2016.  Follow the procedures of 38 C.F.R. § 3.159 as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination for evaluation of his service-connected skin disability, by an appropriate medical professional.  To the extent possible, VA should attempt to schedule the examination during an active stage of the Veteran's disability (particularly during the summer months), since skin conditions by their very nature tend to have active versus inactive stages.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should specify all symptoms and functional impairment associated with the Veteran's service-connected skin disability.  The nature and severity of such symptomatology should be described in detail.

The examiner should also render specific clinical findings as to the percentage of the total area of the body affected by the service-connected disability, as well as the percentage of the exposed areas affected.  If the examination must take place during an inactive stage of disability, separate percentages based on a review of the record and the Veteran's description of his symptoms during a period of exacerbation or flare-ups should be provided. 

Additionally, the examiner should indicate whether the Veteran's service-connected skin disability requires treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs, and should identify the total duration of such required treatment during the relevant time period.

Further, based on a review of all pertinent evidence and lay assertions, the examiner should indicate whether, at any time since August 2012 (one year prior to the date of the current claim for increased rating), the Veteran's service-connected skin disability has increased in severity, and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability on each date.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include consideration of whether, staged rating of the disability is appropriate).

8.  If the full benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

